Citation Nr: 1647635	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  15-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1951 to June 1953, and June 1956 to June 1959, with service in Korea as a light weapons infantryman.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico denying the Veteran entitlement to service connection for his back and posttraumatic stress disorder (PTSD), and a TDIU.  Entitlement to service connection for PTSD was granted in an April 2016 Board decision, which remanded the claims on appeal for additional development.  The appeal has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, the April 2016 Board remand decision directed the AOJ to schedule the Veteran for another VA examination for his back claim.  Although such a VA examination was provided in August 2016, a review of the record reveals that this examination was inadequate, as its rationale refers to review of the Veteran's service treatment records, which a September 2012 memorandum confirms as destroyed.  Additionally, the Board notes that VA has a heightened duty to consider the "benefit of the doubt" doctrine when service treatment records are missing or destroyed.  See generally Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v, Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board cannot rely on an examination that refers to records that are not available for review.  Accordingly, remand of this claim is required for provision of a supplemental opinion.

Moreover, although the examiner's attention was directed to the September 2010 etiology opinion provided by Dr. N.O.V., which states that the "[Veteran] while on active duty service injured his back as a result of [the] continuous carrying of heavy equipment on his back."  The August 2016 VA examiner fails to address this opinion, simply stating that the Veteran denies trauma or injury.  Accordingly, on remand the VA examiner is expected to address this etiology opinion.

As for entitlement to a TDIU, here, the matter of entitlement to service connection for a back condition will have a substantial effect on the merits of the Veteran's TDIU claim.  Moreover, the Board notes that the Veteran has submitted a Notice of Disagreement (NOD) challenging the initial rating assigned to his service-connected PTSD; although adjudication of that matter is not yet before the Board, it is also relevant to the Veteran's TDIU claim.  Accordingly, because the issue of TDIU is inextricably intertwined with Veteran's back and PTSD claims, it is remanded pending the outcome of the Veteran's claim for service connection for his back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the August 2016 back examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's back disability: (1) began during active service; or (2) is otherwise related to his active duty service, to include his duties during that time.  The examiner is specifically instructed that the Veteran's service treatment records are not available for review and therefore lack of treatment during the Veteran's active duty service may not be cited as the basis for an etiology opinion.  Moreover the examiner must specifically address the September 2010 etiology opinion provided by Dr. N.O.V. as cited above, which states that the Veteran's carrying on heavy equipment on his back during service contributed to his present back condition.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a SSOC for all of the issues on appeal and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




